DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. The indicated allowability of dependent claim 2 (as indicated in the Final Office Action mailed on June 10, 2021 is withdrawn in view of the newly discovered reference(s) to Maros (US 4,566,745).  Rejections based on the newly cited reference(s) follow.
	This Office Action is Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 6-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eifelwerk (DE 10 2009 032 987) in view of Maros (US 4,566,745).

In regards to claim 1, Eifelwerk teaches an irregular-shaped cable  (a cable having different shapes, circular and polygon, paragraph [0022-0023]; This is consistent with the applicant’s description of an irregular-shaped cable; The applicant states in the Specification that “It should be noted that the phrase "irregular shape" in the present invention means that the conductive core is formed by at least two conductive core segments with different cross-sectional shapes connected end to end, page 3,  lines 1-3; The cable is claimed as a whole, any cable having more than one cross sectional shape in its structural body (i.e. round and rectangular, is considered to be irregular shaped))  having a conductive core (12), wherein the conductive core comprises at least two conductive core segments (20,22) having different cross-sectional shapes (one flattened and one round, figure 2, cross-sectional B-B, paragraph [0036]), and the at least two conductive core segments are connected end to end (figure 2, cross-sectional B-B), wherein the cable is capable of fitting with the actual profile of an automotive vehicle (specifically to adopt to the vehicle contours, paragraph [0036]).

Eifelwerk does not explicitly teach an effective cross-sectional area for an electric conduction of each conductive core segment has a tolerance range of +20%.

Maros teaches an effective cross-sectional area for an electric conduction of each conductive core segment has a tolerance range of +20% (a particular flat cable might be from 0.095 inch to 0.118 inch, a tolerance range of about 20%, column 4, lines 28-21).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the conductor core segment of Eifelwerk have a core tolerance of about 20% as taught by Maros; Maros teaches the tolerance range of the thickness of the cable is reduced by an order of magnitude (column 4, lines 39-40); in other words, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

claim 3, Eifelwerk in combination with Maros teaches the irregular-shaped cable of claim 1, wherein an end of one conductive core segment (20, figure 2; circular, paragraph [0036], lines 357-358) is connected to an end of an adjacent conductive core segment  (22, figure 2; flattened, paragraph [0036], lines 359-360)(one end section of a conductor is preferably detachably connected to an end of a section of another conductor, paragraph [0020], lines 238-240).

In regards to claim 6, Eifelwerk in combination with Maros teaches the irregular-shaped cable of claim 1, wherein there are a plurality of the irregular- shaped cables (figure 2, sections (20) and (22) are a plurality of cables connected at sections (26)) connected according to a body profile of a vehicle (motor vehicle battery line, paragraph [0036]) (to follow the contours of the body of a motor vehicles at least in sections (paragraph [0013]).

In regards to claim 7, Eifelwerk in combination with Maros teaches the irregular-shaped cable of claim 1, wherein the irregular-shaped cable extends in a superimposing (figure 2, the cable line is bent and twisted to fit the interior of a vehicle line), folding and turning manner along a body profile of a vehicle (motor vehicle battery line, paragraph [0036])(too follow the contours of the body of a motor vehicles at least in sections (paragraph [0013]).

In regards to claim 8, Eifelwerk in combination with Maros teaches the irregular-shaped cable of claim 1, wherein the conductive core is made of an aluminum alloy or a pure aluminum with an aluminum content not less than 95% (the conductor of the electrical line according to the invention consist of a metallic material: Aluminum, paragraph [0011]) lines 122-123, the term “a metallic material” means there is only one material of the conductor; the conductor is particularly made of E-AL 99.5, 

In regards to claim 10, Eifelwerk in combination with Maros teaches the irregular-shaped cable of claim 1, wherein at least one of the conductive core segments have an ellipse, a polygonal shape (circular or polygon, paragraph [0022-0023], figure 1).

In regards to claim 11, Eifelwerk in combination with Maros teaches the irregular-shaped cable of claim 10, wherein the cross section of at least one of the conductive core segments (20, figure 2) has a polygonal shape, and the polygonal shape is a hexagon (polygon, paragraph [0022-0023],hexagon,  figure 1).

In regards to claim 12, Eifelwerk in combination with Maros teaches the irregular-shaped cable of claim 10, wherein an inner corner of the polygonal shape (figure 1) cross section has a fillet (the conductor has at least one depression and/or at least elevation on its circumferential surface, the depression is designed in the form of a straight line or a groove or bead extending along a helical line on the circumferential surface (paragraph [0016]).

In regards to claim 13, Eifelwerk in combination with Maros teaches the irregular-shaped cable of claim 1, wherein an insulation layer(16)  is wrapper over the conductive core segments (insulation is formed by extruding or shrink tube, (paragraph [0038]; the conductor is preferably surrounded at least in sections by insulation material (paragraph [0007]), and a profile of the insulation layer fits with the conductive core segments (insulation is formed by extruding or shrink tube, (paragraph [0038]; the conductor is preferably surrounded at least in sections by insulation material (paragraph [0007]).

In regards to claim 14, Eifelwerk in combination with Maros teaches the irregular-shaped cable of claim 1, and the conductive core segments (20) are connected to one or more cables (22) selected from the group consisting of a solid cable (cable (22) is not hollow, it is a solid form, figure 2).

Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Eifelwerk (DE 10 2009 032 987) in view of Maros (US 4,566,745) as detailed in claim rejection 1 (hereinafter referred to as modified Eifelwerk), in further view of Schauer (US 4,707,914).

In regards to claim 4, modified Eifelwerk teaches the irregular-shaped cable of claim 1.

Modified Eifelwerk does not explicitly teach an upper surface of an end of one conductive core segment   is connected to a lower surface of an end of an adjacent conductive core segment.

Schauer teaches an upper surface of an end of one conductive core segment (3) is connected to a lower surface of an end of an adjacent conductive core segment (4)(figure 2).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have places an upper surface of an end of one conductive core segment   is connected to a lower surface of an end of an adjacent conductive core segment of modified Eifelwerk as taught by Schauer such that the conductors in a simple manner that conductors can be connected in a stable mechanical manner (column 1, line 54-65).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eifelwerk (DE 10 2009 032 987) in view of Maros (US 4,566,745) as detailed in claim rejection 1 (hereinafter referred to as modified Eifelwerk), in further view of Kugimiya et al. (US 2016/0152197).

In regards to claim 5, modified Eifelwerk teaches the irregular-shaped cable of claim 1, wherein two adjacent conductive core segments (of claim 1) have different cross-sectional shapes (figure 1).

Modified Eifelwerk does not teach a conductive core connector is used to connect the two adjacent conductive core segments, shapes of two ends of the conductive core connector are the same as the cross sectional shapes of the two adjacent conductive core segments.

Kugimiya et al. teaches a conductive core connector (connecting terminal (36,37), figure 2A) is used to connect the two adjacent conductive core segments (body parts (27) and (31)), shapes of two ends of the conductive core connector (36,37) are the same as the cross sectional shapes of the two adjacent conductive core segments (27,31)(the connecting terminal (36) has the same circular shape of the body parts (27,31)).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have connected the conductive core segments of modified Eifelwerk with connectors having shapes of two ends of the conductive core connector the same as the cross sectional shapes of the two adjacent conductive core segments as taught by Kugimiya et al.; the body part, and the linking member is formed as a member whose rigidity is lower than that of the division electrical pathways and is shrinkable and bendable in predetermined directions (paragraph [0011]); Because the linking member has a rigidity lower than the division electrical pathway, and the linking member is shrinkable and bendable in .


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eifelwerk (DE 10 2009 032 987) in view of Maros (US 4,566,745) as detailed in claim rejection 8 (hereinafter referred to as modified Eifelwerk), in further view of Martinez (US 2005/0016755).

In regards to claim 9, modified Eifelwerk teaches the irregular-shaped cable of claim 8. 

Modified Eifelwerk does not explicitly teach the aluminum alloy is an aluminum- copper alloy, an aluminum-magnesium alloy, an aluminum-lithium alloy, an aluminum-manganese alloy, an aluminum-zinc alloy, or an aluminum-silicon alloy.

Martinez teaches a conductor (claim 12) made of an aluminum- copper alloy (metal core conductor element is selected from a group consisting of copper, aluminum, copper alloy, aluminum alloy, metal plated steel, steel plated, other metals, metal alloys and combinations thereof, claim 12).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the aluminum core of modified Eifelwerk of an combination of aluminum and copper allow as taught by Martinez, since it has been held to be within the general skill of a worker in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 Form.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847